 Case 3:17-cv-00601-MHL Document 96 Filed 04/16/19 Page 1 of 4 PageID# 1520

                                                                                        It L la
                                                                                        AM I 5 2019
                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                   Plaintiff,             17-CV-00601-MHL


                  -against-                      NOTICE OF HARMLESS ERROR
                                                PURSUANT TO FRCP RULE 61 BY
 JASON GOODMAN,                                   INTERVENOR-APPLICANT D.
                                                        GEORGE SWEIGERT
                                 Defendant.



NOTICE OF HARMLESS ERROR PURSUANT TO FRCP RULE 61 BY INTERVENOR-
                              APPLICANT D. GEORGE SWEIGERT




1.     Notice should be taken by the clerk ofthe court and all parties that the pro se interested

party and non-attorney layman known as D. GEORGE SWEIGERT is providing this document

to correct typographical errors in previously filed pleadings.

2.     Pursuant to Local Rule 83.1(M)I hereby certify under the penalties of perjury that

no attorney has assisted in the preparation of this document.

3.     All ofthe following corrections apply to ECF document no.94. The undersigned

identifies these errors with the following schema:

       [p.##,pg.##] = paragraph number, page number.

4.     LACK OF SIGNATURE. On ECF document no. 94[MEMORANDUM OF LAW]

the undersigned's signature appears on page one; but, not on page 25. Therefore, the

undersigned now asserts that he has read the document in its entirety and certifies under penalties

of perjury that the document is truthful and accurate tmder the penalties ofperjury.
 Case 3:17-cv-00601-MHL Document 96 Filed 04/16/19 Page 2 of 4 PageID# 1521



              Erroneous language                                Corrected language

(supervised by the Def) males uses of              (supervised by the Def) makes use of

"experts" [p.lO,pg.lO]                             "experts"

 one of Section 1985(2)emphasis added]             one of Section 1985(2)[emphasis added]

[p.40,pg.l7]

 The CSTT so-called research is David              The CSTT so-called researcher is David

 Hawkins(British Columbia) who [p.48,pg.l9] Hawkins(British Columbia, Canada) who

 the descry[ption for this book [p.51,pg.20]       the description for this book

 slander, defamation abd libel about               slander, defamation and libel about

 [p.59,pg.l9]




I hereby certify that all ofthe foregoing is truthful and accurate under the penalties of perjury.

Signed this 11*^ day of April, 2019.

                                                                            R^ectfully submitted.


                                                                         D. George Swa^rt,pro se
                                                                                       P.O. Box 152
                                                                                    Mesa, AZ 85211
                                                                    Spoliation-notice@mailbox.org
 Case 3:17-cv-00601-MHL Document 96 Filed 04/16/19 Page 3 of 4 PageID# 1522




                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                   Plaintiff,             17-CV-00601-MHL


                  -against-                            LOCAL RULE 83.1(M)
                                                          CERTIFICATION
 JASON GOODMAN,

                                 Defendant.



                         LOCAL RULE 83.1fM^ CERTIFICATION




1.     GHOST WRITING CERTIFICATION. I(the undersigned) declare under penalty

of perjury that: NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE

PREPARTION OF THE NOTICE OF HARMLESS ERROR.



I hereby attest that the foregoing is true and accurate under the penalties of peijury on this^^
day of April, 2019.


                                                                       Pro Se D. George Sweigert

                                                                D. GEORGE SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                              MESA,AZ 85211
                                                                 Spoliation-notice@mailbox.org




                                                                         Jh hi
 Case 3:17-cv-00601-MHL Document 96 Filed 04/16/19 Page 4 of 4 PageID# 1523




It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

 Clerk ofthe Court                Jason Goodman                     Susan Homes,
 U.S. District Court              252 7th Avenue                    aka Susan A. Lutzke
 701 E. Broad St.                  Suite 6-S                        2608 Leisure Drive
 Richmond,VA 23219                 New York, NY 10001               Apt. B
                                                                    Fort Collins, CO 80525



I hereby attest that the foregoing is true and accurate under the penalties of peijury on this 11th

day of April,2019.




                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O. BOX 152
                                                                                 MESA,AZ 85211
